Citation Nr: 1137609	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 1968 to July 1976 and from October 1977 to May 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue. 

2.  The evidence does not show that the Veteran has secondary anemia as a result of his hemorrhoids.

3.  The evidence does not show that the Veteran has anal fissures.


CONCLUSION OF LAW

Criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran currently receives a noncompensable rating for his hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a noncompensable rating is assigned for either external or internal hemorrhoids when they are found to be mild or moderate.  A 10 percent rating is assigned when either external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned when either external or internal hemorrhoids have either persistent bleeding with secondary anemia, or have fissures.

In October 2004, the Veteran filed a claim seeking an increased rating for his service connected hemorrhoids.  He requested that VA obtain his VA treatment records.

In November 2004 records, it was noted that the Veteran had blood in his stool.

The Veteran underwent a VA examination in December 2004 at which he complained of a bleeding hemorrhoid which he reported had been present for 20 years.  He stated that it used to be rare (once every two months), but that it had begun bleeding more often and was occasionally painful.  The Veteran also reported that he had been experiencing more painful bowel movements.  The examiner noted that a colonoscopy in August 2003 had revealed a small internal hemorrhoid.  The Veteran denied having to use a pad and he denied that he ever soiled his underpants.  He also denied that the hemorrhoid ever prolapsed and he had not needed any surgery for it.  He stated that after a bowel movement the pain might be severe and last as long as an hour and a half.  He also reported occasional pain on sitting.  Examination apparently conducted the prior month revealed a mild internal hemorrhoid without pain on examination, but with bloody mucous on the examining finger.  The December 2004 rectal examination showed no external hemorrhoid, and the examiner commented that the Veteran had a strong anal sphincter.  There also was no appreciable rectal mucosa lesion and no palpable internal hemorrhoid on examination.  There was an empty rectum and the glove stain was yellow mucoid and no appreciable bleeding.  The examiner diagnosed the Veteran with internal hemorrhoids with tendency to bleed by history.

In October 2005, the Veteran was noted to be well-developed and well-nourished and in no acute distress.  The Veteran deferred a rectal examination, but his hemorrhoids medication was changed to a suppository.

In April 2006, a prostate examination revealed a smooth prostate with no nodules.  It was noted that the Veteran was able to exercise 40 minutes on the treadmill and he was working on losing weight.  Hemorrhoids were noted under past medical history; but were not noted under the post-treatment assessment.

Blood work conducted in conjunction with a January 2007 VA examination for hypertension did not show that the Veteran had anemia.

In August 2007, the Veteran was seen for medical management of his hemorrhoids.  It was noted that he felt good and had no complaints at that time.  He did complain of pain and bleeding and it was noted that a colonoscopy had been performed two years earlier.  The rectal examination confirmed that a hemorrhoid was present, but rectal tone was good and no blood was appreciated.

In July 2008, it was noted that the Veteran took a hemorrhoidal suppository daily, but there was no indication of any worsening of the hemorrhoids overall.

The Board has reviewed the evidence of record, but finds that the criteria for a compensable rating for hemorrhoids have not been shown.  

The Veteran has provided several statements (including his notice of disagreement and substantive appeal) during the course of his appeal, but, at no time did he ever provide information that would suggest that his hemorrhoids met the criteria for a compensable rating.

The medical evidence was also reviewed, but the only description of the size of the Veteran's hemorrhoid was that they were internal and mild.  As noted, a noncompensable rating is assigned when hemorrhoids are mild.  Moreover, even when hemorrhoids are moderate, a noncompensable is still assigned.

In order to merit a compensable rating, hemorrhoids must be shown to be large or thrombotic; neither of which has been shown by either the lay or medical evidence in this case.  Additionally, the hemorrhoids must be irreducible and contain excessive redundant tissue.  These factors have also not been shown, or even alleged, by the evidence of record.  

One of the requirements for a 20 percent rating is that hemorrhoids cause persistent bleeding, and the Veteran has reported persistent bleeding in this case.  However, in order to warrant the 20 percent rating it must be shown that the persistent bleeding causes secondary anemia; and the Veteran has not been shown to have anemia during the course of his appeal.  Similarly, there is no evidence that the Veteran has fissures.  

As such, the criteria for a compensable schedular rating have not been met, and the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hemorrhoids that would render the schedular criteria inadequate.  The Veteran's main symptoms are bleeding and pain which are contemplated in the rating assigned.  For example, a 20 percent rating could be assigned if bleeding caused anemia.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The Veteran was also informed the Veteran how disability ratings and effective dates were established by a letter in July 2008. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his hemorrhoids.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  There is also no suggestion that treatment records exist, which have not yet been obtained, but are necessary to a fair evaluation of the Veteran's claim. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  It is noted that the Veteran's representative argued in August 2011 that this examination is too old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids since the December 2004 VA examination.  VA treatment records do show ongoing medication for hemorrhoids, but the records do not describe an increase in symptomatology; and neither the Veteran nor his representative has specifically alleged that the Veteran's hemorrhoids have materially worsened since December 2004.

While the Veteran's representative did allege that the Veteran's hemorrhoids were more severe than currently rated, he supplied no evidence to support his assertion; and, as described, the objective evidence does not support such a contention.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  



ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


